           Case 5:17-cv-04467-BLF Document 369 Filed 03/04/21 Page 1 of 8




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Jason W. Wolff (CA SBN 215819) wolff@fr.com
     John-Paul Fryckman (CA 317591) fryckman@fr.com
 3
     K. Nicole Williams (CA291900) nwilliams@fr.com
 4   FISH & RICHARDSON P.C.
     12860 El Camino Real, Ste. 400
 5   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 6
     Proshanto Mukherji (Pro Hac Vice) mukherji@fr.com
 7   FISH & RICHARDSON P.C.
     One Marina Park Drive
 8   Boston, MA 02210
     Phone: (617) 542-5070/ Fax: (617) 542-5906
 9
     Robert Courtney (CA SNB 248392) courtney@fr.com
10   FISH & RICHARDSON P.C.
     3200 RBC Plaza
11   60 South Sixth Street
     Minneapolis, MN 55402
12   Phone: (612) 335-5070 / Fax: (612) 288-9696
13
     Attorneys for Plaintiff
14   FINJAN LLC

15                                  UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA
17                                        (SAN JOSE DIVISION)
18   FINJAN LLC., a Delaware Limited Liability       Case No. 5:17-cv-04467-BLF (VKD)
     Company,
19                                                   PLAINTIFF FINJAN LLC’S MOTION IN
20                    Plaintiff,                     LIMINE NO. 1 TO PRECLUDE
                                                     TESTIMONY ON WRITTEN
21          v.                                       DESCRIPTION FROM SONICWALL’S
                                                     TECHNICAL EXPERTS
22   SONICWALL, INC., a Delaware Corporation,
                                                     Date: March 18, 2021
23                    Defendant.                     Time: 1:30 PM
24                                                   Hon. Beth Labson Freeman
                                                     Ctrm: 3, 5th Floor
25

26
                 UNREDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
27

28

                                                              Case No. 17-cv-04467-BLF (VKD)
                                                      FINJAN LLC’S MOTION IN LIMINE NO. 1
           Case 5:17-cv-04467-BLF Document 369 Filed 03/04/21 Page 2 of 8




 1   I.      INTRODUCTION

 2           Pursuant to Federal Rules of Evidence 401, 402, 403, and 702, Finjan LLC (“Finjan”)

 3   respectfully requests that the Court exclude from presentation at trial any testimonial opinions that

 4   any asserted patent claim lacks sufficient written description, and/or is invalid for that reason.

 5   II.     ARGUMENT
             SonicWall proposes to present the jury with technical opinions concerning the sufficiency
 6
     of the written description supporting Finjan’s patent claims. SonicWall’s technical experts did not
 7
     base these opinions on the Court’s claim constructions, but used improper alternative claim
 8
     constructions the experts invented themselves. Such opinions are improper, and the Court should
 9
     preclude SonicWall from presenting them to the jury.
10
             A.       For Written Description, SonicWall’s Technical Experts Relied on Alternative
11
                      Constructions Not Adopted by the Court
12
             Each of SonicWall’s technical experts, Aviel Rubin, Ph.D; Kevin Almeroth, Ph.D.; and
13
     Patrick McDaniel, Ph.D., applied the same methodology opining on written description:
14
             1.       Identifying a Finjan infringement contention against a SonicWall product;
15
             2.       Based on the contention, forming an alternative construction of a claim
16
     limitation(s);
17
             3.       Reasoning that Finjan would have adopted this alternative construction; then
18
             4.       Opining that the patent’s written description fails to teach or suggest an
19
     embodiment conforming to the alternative claim construction.
20
             The written description opinions of all four experts use this approach. (See Exh. 1 at 212–
21
     40; Exh. 2 at 253–86; Exh. 3 at 128–41.) The Opening Rubin report is illustrative. It begins by
22
     analyzing Finjan’s infringement contentions. (Exh. 1 at 212 (“Finjan contends this claim language
23
     is met . . . .”).) It then hypothesizes that Finjan’s basis for those contentions might have been an
24

25   alternative interpretation of some claim term (here, the ’408 claim term “an incoming stream of

                                                          1          Case No. 17-cv-04467-BLF (VKD)
                                                              FINJAN LLC’S MOTION IN LIMINE NO. 1
Case 5:17-cv-04467-BLF Document 369 Filed 03/04/21 Page 3 of 8
Case 5:17-cv-04467-BLF Document 369 Filed 03/04/21 Page 4 of 8
           Case 5:17-cv-04467-BLF Document 369 Filed 03/04/21 Page 5 of 8




 1   ordinary skill in the art to recognize that the inventor invented what is claimed.” Ariad Pharms.,

 2   Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (quote marks omitted).

 3   “[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably

 4   conveys to those skilled in the art that the inventor had possession of the claimed subject matter as

 5   of the filing date.” Id. The sufficiency of written description is evaluated based on “the four

 6   corners of the specification.” Id. A patent satisfies the written description requirement where its

 7   specification is adequate “to support the full scope of the claims as construed [by the court].”

 8   Energy Trans. Grp. v. William Demant Holding A/S, 697 F.3d 1342, 1350 (Fed. Cir. 2012). Fact-

 9   finders evaluating the sufficiency of a patent’s written description apply a presumption that the

10   description is sufficient. A patent may be invalidated on written description grounds only upon

11   clear and convincing evidence that the full scope of the claims, using the construction assigned by

12   the court, lacks support in the written description. Ariad, 598 F.3d at 1354.

13                  2.      Opinions Based on Alternative Claim Constructions Derived From

14                          Infringement Allegations are Improper
            The written description opinions offered by Drs. Rubin, Almeroth, and McDaniel should
15
     be precluded. For written description, claims must only interpreted according to their ordinary
16
     meaning at the time of the invention, in view of the specification and the prosecution history.
17
     Koninklijke Philips Elecs. N.V. v. Cardiac Sci. Operating Co., 590 F.3d 1326, 1336 (Fed. Cir.
18
     2010) (“A district court must base its analysis of written description . . . on proper claim
19
     construction.”); see also Phillips, 415 F.3d at 1312–13. This Court properly held claim
20
     construction proceedings, and issued an order. (See Claim Constr. Order (Mar. 26, 2019), D.I.
21
     132.) Eliciting testimony using constructions neither Finjan nor the Court have adopted flatly
22
     abridges that law.
23
            Further, infringement contentions are not a recognized source for claim construction. Post-
24

25   patent documents—such as contentions—that do not help establish what claim terms meant at the

                                                         4           Case No. 17-cv-04467-BLF (VKD)
                                                              FINJAN LLC’S MOTION IN LIMINE NO. 1
           Case 5:17-cv-04467-BLF Document 369 Filed 03/04/21 Page 6 of 8




 1   time of the invention, are “not considered.” Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334

 2   F.3d 1294, 1299 (Fed. Cir. 2003). None of the SonicWall Experts contend that the infringement

 3   allegations are valid claim construction evidence, yet all of them rely on them for that purpose.

 4   Dr. Rubin confirmed that his written description opinions could apply only if the Court adopts

 5   those constructions—which it has not done. (Exh. 4 at 46:9–47:1.) Dr. Almeroth stated that his

 6   analysis was discerned from Finjan’s “infringement allegations,” and that he had no written

 7   description opinion under “the proper” (i.e., the Court’s) interpretation of the claims. (Exh. 5

 8   62:22–63:2, 64:13–19, 67:8–15.) Dr. McDaniel confirmed that but for considering the allegations,

 9   he had no other opinion as to written description, and was basing his opinions on “what Finjan

10   appeared to be arguing.” (Exh. 6 at 54:12–21, 55:16–20.)

11          Finjan is unaware of any authority endorsing an expert applying alternative constructions

12   in jury testimony. The Federal Circuit has expressly reminded district courts to be vigilant against

13   attempts to make claim construction a jury issue. Every Penny Counts, 563 F.3d at 1383 (Fed.

14   Cir. 2009) (“[T]he court’s obligation is to ensure that questions of the scope of the patent claims

15   are not left to the jury.”). And it has noted that failure to sufficiently protect the jury may be

16   grounds for reversal. In its words, “The risk of confusing the jury is high when experts opine on

17   claim construction before the jury[.]” CytoLogix Corp. v. Ventana Medical Sys. Inc., 424 F.3d

18   1168, 1172 (Fed. Cir. 2005).

19          Tendering invalidity theories based on alternative claim constructions that are (1)

20   unendorsed by the Court, and (2) expressly derived from documents that are not cognizable claim

21   construction evidence would promote confusion by the jury, to Finjan’s clear prejudice. Because it

22   is not disputed that none of SonicWall’s experts have disclosed any written description opinions

23   except those based on the infringement allegations (and the hypothetical claim constructions

24   derived therefrom), the Court should order that SonicWall may not present any expert opinion at

25   trial on written description.
                                                          5          Case No. 17-cv-04467-BLF (VKD)
                                                              FINJAN LLC’S MOTION IN LIMINE NO. 1
          Case 5:17-cv-04467-BLF Document 369 Filed 03/04/21 Page 7 of 8




 1                                         Respectfully Submitted,

 2   Dated: March 4, 2021                 By: /s/ Robert Courtney
                                          Juanita R. Brooks (CA SBN 75934)
 3                                        brooks@fr.com
                                          Roger A. Denning (CA SBN 228998)
 4                                        denning@fr.com
                                          Jason W. Wolff (CA SBN 215819)
                                          wolff@fr.com
 5                                        John-Paul Fryckman (CA 317591)
                                          fryckman@fr.com
 6                                        K. Nicole Williams (CA 291900)
                                          nwilliams@fr.com
 7                                        FISH & RICHARDSON P.C.
                                          12860 El Camino Real, Ste. 400
                                          San Diego, CA 92130
 8                                        Phone: (858) 678-5070 / Fax: (858) 678-5099
 9                                        Proshanto Mukherji (Pro Hac Vice)
                                          mukherji@fr.com
10                                        FISH & RICHARDSON P.C.
                                          One Marina Park Drive
11                                        Boston, MA 02210
                                          Phone: (617) 542-5070/ Fax: (617) 542-5906
12                                        Robert Courtney (CA SNB 248392)
                                          courtney@fr.com
13                                        FISH & RICHARDSON P.C.
                                          3200 RBC Plaza
14                                        60 South Sixth Street
                                          Minneapolis, MN 55402
                                          Phone: (612) 335-5070 / Fax: (612) 288-9696
15
                                          Attorneys for Plaintiff
16                                        FINJAN LLC

17

18

19

20

21

22

23

24

25

                                            6          Case No. 17-cv-04467-BLF (VKD)
                                                FINJAN LLC’S MOTION IN LIMINE NO. 1
           Case 5:17-cv-04467-BLF Document 369 Filed 03/04/21 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on March 4, 2021 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                        /s/ Robert Courtney
                                                          Robert Courtney
 8                                                        courtney@fr.com

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                      7           Case No. 17-cv-04467-BLF (VKD)
                                                           FINJAN LLC’S MOTION IN LIMINE NO. 1
